  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,                 )
                                       )
       Plaintiffs,                     )
                                       )          CIVIL ACTION NO.
       v.                              )            2:14cv601-MHT
                                       )                 (WO)
JEFFERSON S. DUNN, in his              )
official capacity as                   )
Commissioner of                        )
the Alabama Department of              )
Corrections, et al.,                   )
                                       )
       Defendants.                     )

                                  ORDER

       The parties filed, on September 20, 2019 (doc. no.

2622), a joint status report on a scheme to identify

inmates       with   serious    mental       illness        in   segregation.

The court understands the import of the report to be

that    the    matter     at   issue       will   be    addressed     in   the

parties’ ongoing effort at mediation on the monitoring

issue and that, should mediation fail, would be put to

the court to consider as part of the monitoring remedy.

Accordingly,         it   is   ORDERED      that,      if    the   court   has
misunderstood, the parties should so inform the court

within five business days from today.

    DONE, this the 24th day of September, 2019.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE
